Case 4:19-m|-03259-N/A-DTF Rocument tL awed 07/15/19 Page i1of1

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Gregory Pruitt; DOB: 1995; United States MAGISTRATES CASENQ.
Christian Robert Lee Cassidy; DOB: 1994; United States 19 = 0 8 é 5 9 M d

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324(a)(1)(B)(@); 1325; 18 USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 11, 2019 at or near Sierra Vista, in the District of Arizona, Gregory Pruitt,
knowing or in reckless disregard that certain aliens, namely Virk Sukhject-Singh, Gajandeep Singh, and Deepak
Deepak, had come to, entered, and remained in the United States in violation of law, did transport said aliens within
the United States by means of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and
1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about July 11, 2019 at or near Sierra Vista, in the District of Arizona, Gregory
Pruitt, did unlawfully aid and abet certain illegal aliens, namely Virk Sukhject-Singh, Gajandeep Singh, and Deepak
Deepak, to elude examination and inspection by Immigration Officers of the United States of America; in violation
of Title 8, United States Code, Section 1325 and Title 18, United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 11, 2019 at or near Sierra Vista, in the District of Arizona, United States Border Patrol Agents
(BPA) were called to assist Cochise County Sheriff's Office (CCSO) deputies during a traffic stop. CCSO deputies
pulled over a grey 2016 Ford Fusion because their headlights were not on. Deputies observed five people in the
vehicle. The driver was identified as Gregory Pruitt, and the front seat passenger as Christian Robert Lee Cassidy.
When BPA arrived, they questioned the three passengers in the backseat, namely Virk Sukhject-Singh, Gajandeep
Singh, and Deepak Deepak, and determined they were all citizens of India, in the United States illegally. Cassidy
told the CCSO Deputy that he did not know the people in the backseat, but that they were paid to give them a ride.

Material witnesses, Virk Sukhject-Singh, Gajandeep Singh, and Deepak Deepak, stated their families had made
arrangements for them to be smuggled into the United States for money. The material witnesses stated that after
crossing into the United States illegally, they were guided to a location where they got into a vehicle, and were taken
to a hotel room. Sukhject-Singh stated the driver and passenger gave them food and water at the hotel, before
continuing their trip further north.

In a post-Miranda statement, Pruitt stated that while traveling to Sierra Vista together, Cassidy approached Pruitt
about giving the material witnesses a ride to Phoenix, and that they would be paid a couple hundred dollars. Pruitt
and Cassidy rented a hotel room with the material witnesses, and provided them with food. Pruitt stated when they
left to continue their drive to Phoenix, Cassidy asked Pruitt to drive, and Cassidy put the route in his GPS for Pruitt
to follow.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Virk Sukhject-Singh, Gajandeep Sipps Deepak Deepak

2

 

 

 

 

 

  

DETENTION REQUESTED : SIGN. OF COMPLAINANT
COMPLAINT REVIEWED by AUSA CHR/Imw Oe Ae RAN
Being duly sworn, I declare that the foregoing is OPFICIAL TITLE & NAME:
true and correct to the best of my knowledge. U.S. Border Patrol Agent
Sworn to before me and subscribed in my presence.
SIGNATURE OF MAGISTRATE JUDGEY4 ° . DATE
AOA MP > July 15, 2019

 

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
